NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



SCOTT BEHNKE; JOANNE BEHNKE;           )
WILDERNESS LAKE PRESERVE               )
HOMEOWNERS ASSOCIATION, INC.;          )
DUANE THOMPSON AND KATHRYN             )
THOMPSON,                              )
                                       )
            Appellants,                )
                                       )
v.                                     )           Case No. 2D17-3036
                                       )
U.S. BANK NATIONAL ASSOCIATION, )
as Trustee for Citigroup Mortgage Loan )
Trust 2007-WFHE3, Asset-Backed         )
Pass-Through Certificates, Series      )
2007-WFHE3,                            )
                                       )
            Appellee.                  )
                                       )

Opinion filed October 5, 2018.

Appeal from the Circuit Court for Pasco
County; Kemba Lewis, Judge.

Dineen Pasoukos Wasylik and Jared M.
Krukar of DPW Legal, Tampa for Appellants
Scott Behnke and Joanne Behnke.

Sara F. Holladay-Tobias, Emily Rottman
and C. H. Houston III of McGuire Woods
LLP, Jacksonville, for Appellee.

No appearance for Appellants, Wilderness
Lake Preserve Homeowners Association,
Inc., Duane Thompson and Kathryn
Thompson.
PER CURIAM.


           Affirmed.


NORTHCUTT, SLEET, and ATKINSON, JJ., Concur.




                                  -2-